                                                                    Case 2:20-cv-02340-APG-VCF Document 14 Filed 02/24/21 Page 1 of 6



                                                                1   Patrick G. Byrne (Nevada Bar #7636)
                                                                    Morgan Petrelli (Nevada Bar #13221)
                                                                2   SNELL & WILMER L.L.P.
                                                                    3883 Howard Hughes Parkway, Suite 1100
                                                                3   Las Vegas, NV 89169
                                                                    Tel. 702.784.5200
                                                                4   Fax. 702.784.5252
                                                                    Email: pbyrne@swlaw.com
                                                                5           mpetrelli@swlaw.com
                                                                6   Walter C. Carlson (Pro Hac Vice to be filed)
                                                                    Lawrence P. Fogel (Pro Hac Vice to be filed)
                                                                7   SIDLEY AUSTIN LLP
                                                                    One South Dearborn Street
                                                                8   Chicago, Illinois 60603
                                                                    Tel. 312.853.7000
                                                                9   Fax. 312.853.7036
                                                                    Email: wcarlson@sidley.com
                                                               10          lawrence.fogel@sidley.com
                                                               11   Attorneys for Nominal Defendant Las Vegas Sands Corp.
                                                               12
                      3883 Howard Hughes Parkway, Suite 1100




                                                                                                UNITED STATES DISTRICT COURT
Snell &L.L.P.Wilmer




                                                               13                                    DISTRICT OF NEVADA
                             Las Vegas, Nevada 89169
                                  LAW OFFICES


                                   702.784.5200




                                                               14
                                                                                                                    Case No. 2:20-cv-02340-APG-VCF
                                                               15    ANDREW TURESKY, derivatively on behalf
                                                                     of LAS VEGAS SANDS CORP.,
                                                               16
                                                                                                Plaintiff,           STIPULATION AND [PROPOSED]
                                                               17                       v.                           ORDER TO STAY PROCEEDINGS

                                                               18    SHELDON G. ADELSON,
                                                                     PATRICK DUMONT, ROBERT G.
                                                               19    GOLDSTEIN, IRWIN CHAFETZ,
                                                                     MICHELINE CHAU, CHARLES D.
                                                               20    FORMAN, STEVEN L. GERARD, GEORGE
                                                                     JAMIESON, CHARLES A. KOPPELMAN,
                                                               21    LEWIS KRAMER, and DAVID F. LEVI,

                                                               22                               Defendants,

                                                               23                       and

                                                               24    LAS VEGAS SANDS CORP.,

                                                               25                              Nominal Defendant.

                                                               26   ///

                                                               27   ///

                                                               28   ///
                                                                    Case 2:20-cv-02340-APG-VCF Document 14 Filed 02/24/21 Page 2 of 6



                                                                1          Plaintiff Andrew Turesky (“Plaintiff”), Nominal Defendant Las Vegas Sands Corp.
                                                                2   (“LVSC”), and Defendants Sheldon G. Adelson,1 Patrick Dumont, Robert G. Goldstein, Irwin
                                                                3   Chafetz, Micheline Chau, Charles D. Forman, Steven L. Gerard, George Jamieson, Charles A.
                                                                4   Koppelman, Lewis Kramer, and David F. Levi (the “Individual Defendants,” together with LVSC,
                                                                5   the “Defendants”), by and through their undersigned counsel, hereby stipulate as follows:
                                                                6          WHEREAS, on December 28, 2020, Plaintiff filed a stockholder derivative action on behalf
                                                                7   of Nominal Defendant LVSC in this Court alleging violations of the federal securities laws and
                                                                8   breaches of fiduciary duty, captioned Turesky v. Adelson et al., Case No. 2:20-cv-02340-APG-VCF
                                                                9   (the “Derivative Action”);
                                                               10          WHEREAS, the Individual Defendants have agreed to waive service,2 while expressly
                                                               11   preserving all other defenses and objections except as to the sufficiency of service of process;
                                                               12          WHEREAS, in his Complaint, Plaintiff brings claims asserting, among other things, that
                      3883 Howard Hughes Parkway, Suite 1100
Snell &L.L.P.Wilmer




                                                               13   Individual Defendants breached their fiduciary duties by making and/or causing LVSC to make
                             Las Vegas, Nevada 89169
                                  LAW OFFICES


                                   702.784.5200




                                                               14   false and misleading statements, and by causing and/or allowing conduct that was the subject of
                                                               15   the alleged misstatements, and thereby subjected LVSC to damages, including potential liability in
                                                               16   a putative class action brought in the District of Nevada, The Daniels Family 2001 Revocable Trust
                                                               17   v. Las Vegas Sands Corp., Case No. 2:20-cv-01958-GMN-EJY (the “Securities Action”), involving
                                                               18   alleged violations of the Securities Exchange Act of 1934 (the “Exchange Act”);
                                                               19          WHEREAS, the Securities Action brings claims against LVSC and one current and one
                                                               20   former officer, and alleges breaches of the Exchange Act based on facts substantially similar to
                                                               21   those alleged in the Derivative Action;
                                                               22          WHEREAS, the plaintiff in the Securities Action will be filing an amended complaint by
                                                               23
                                                                    1
                                                               24     Mr. Adelson recently passed after the filing of this action. Defendants filed the Notice of Death
                                                                    of Sheldon G. Adelson on February 23, 2021. ECF No. 11. During the pendency of the stay,
                                                               25   Plaintiff anticipates and may follow the appropriate procedure for substitution of party, as set forth
                                                                    in Federal Rule of Civil Procedure 25.
                                                               26
                                                                    2
                                                                      Nominal Defendant LVSC has already been served. On February 1, 2021, this Court granted
                                                               27   Plaintiff and LVSC’s joint motion for extension of time, extending LVSC’s deadline to answer or
                                                                    otherwise respond to the complaint to February 24, 2021. ECF No. 10.
                                                               28
                                                                                                                   -2-
                                                                    Case 2:20-cv-02340-APG-VCF Document 14 Filed 02/24/21 Page 3 of 6



                                                                1   March 8, 2021, and the defendants in the Securities Action have until May 7, 2021 to respond,
                                                                2   including by filing any motion to dismiss. All briefing on the motion to dismiss in the Securities
                                                                3   Action is scheduled to be completed by August 5, 2021;
                                                                4           WHEREAS, this joint stipulation will promote the efficient and orderly administration of
                                                                5   justice by coordinating the Derivative Action with the Securities Action;
                                                                6           IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiff and Defendants,
                                                                7   through their undersigned counsel, that:
                                                                8           1.     The Individual Defendants hereby waive service of the summons, pursuant to Rule
                                                                9   4(d) of the Federal Rules of Civil Procedure, and accept service of the complaint as of the date of
                                                               10   this order.
                                                               11           2.     The above-captioned action (including all discovery) shall be stayed until 30 days
                                                               12   after the final resolution of the motion to dismiss in the Securities Action.
                      3883 Howard Hughes Parkway, Suite 1100
Snell &L.L.P.Wilmer




                                                               13           3.     The parties shall promptly notify each other of any related derivative lawsuits or
                             Las Vegas, Nevada 89169
                                  LAW OFFICES


                                   702.784.5200




                                                               14   threatened derivative lawsuits (including books and records demands and litigation demands) that
                                                               15   they become aware of.
                                                               16           4.     If the plaintiff in any related derivative lawsuit refuses to agree to a stay for the same
                                                               17   or a longer duration, or in the event that any of the parties to any related derivative lawsuit execute
                                                               18   an agreement pertaining to the settlement of that related derivative lawsuit without the parties to
                                                               19   the Derivative Action also executing an agreement pertaining to the settlement of the Derivative
                                                               20   Action, then Plaintiff may lift the agreed-upon stay upon 30 days’ notice via email to the
                                                               21   undersigned counsel for Defendants.
                                                               22           5.     Once the stay of proceedings is lifted, the parties shall meet and confer and submit
                                                               23   a proposed scheduling order within 14 days governing further proceedings in the Derivative Action,
                                                               24   including the date by which Defendants must answer or otherwise plead. For the avoidance of
                                                               25   doubt, Defendants have no obligation to answer or otherwise plead during the pendency of the stay,
                                                               26   including to the complaint that has been filed.
                                                               27

                                                               28
                                                                                                                      -3-
                                                                    Case 2:20-cv-02340-APG-VCF Document 14 Filed 02/24/21 Page 4 of 6



                                                                1           6.      Defendants agree to provide Plaintiff with reasonable advance notice of any
                                                                2   mediation with the plaintiffs in the Securities Action or any formal settlement negotiations with
                                                                3   any purported plaintiffs in any related derivative lawsuits or threatened derivative lawsuits, and
                                                                4   shall invite Plaintiff to participate therein.
                                                                5           7.      During the pendency of the stay, Defendants shall promptly provide Plaintiff with
                                                                6   copies of any documents produced to plaintiffs in the Securities Action and in any related derivative
                                                                7   lawsuits, including to any plaintiffs who received books and records from LVSC before filing any
                                                                8   derivative lawsuits.
                                                                9           8.       Prior to the production of any documents by Defendants to Plaintiff, the parties
                                                               10   shall enter into a confidentiality agreement and/or protective order.
                                                               11           9.      Notwithstanding this stay of the Derivative Action, Plaintiff may file an amended
                                                               12   complaint during the pendency of the stay. Defendants shall be under no obligation to respond to
                      3883 Howard Hughes Parkway, Suite 1100
Snell &L.L.P.Wilmer




                                                               13   any such complaint while the Derivative Action is stayed, unless otherwise ordered by the Court.
                             Las Vegas, Nevada 89169
                                  LAW OFFICES


                                   702.784.5200




                                                               14           10.     By entering into this Stipulation, the parties do not waive any rights not specifically
                                                               15   addressed herein.
                                                               16           IT IS SO STIPULATED.
                                                               17   Dated: February 23, 2021
                                                               18
                                                                            LEVERTY & ASSOCIATES LAW                           SNELL & WILMER, L.L.P.
                                                               19           CHTD.
                                                                                                                           By: /s/ Patrick G. Byrne
                                                               20     By: /s/ Patrick R. Leverty                               Patrick G. Byrne, Esq.
                                                                          Patrick R. Leverty                                   Morgan Petrelli, Esq.
                                                               21         Reno Gould House                                     3883 Howard Hughes Parkway,
                                                                          832 Willow Street                                    Ste. 1100
                                                               22         Reno, NV 89502                                       Las Vegas, NV 89169
                                                                          Tel. 775.322.6636                                    Tel. 702.784.5200
                                                               23         Fax. 775.322.3953                                    Fax. 702.784.5252
                                                                          Email: pat@levertylaw.com                            Email: pbyrne@swlaw.com
                                                               24                                                                      mpetrelli@swlaw.com
                                                                           Phillip Kim
                                                               25          THE ROSEN LAW FIRM, P.A.                            Walter C. Carlson (Pro Hac Vice to be
                                                                           275 Madison Avenue, 40th Floor                      filed)
                                                               26          New York, NY 10016                                  Lawrence P. Fogel (Pro Hac Vice to be
                                                                           Tel. 212.686.1060                                   filed)
                                                               27          Fax. 212.202.3827                                   Martha C. Clarke (Pro Hac Vice to be
                                                                           Email: pkim@rosenlegal.com                          filed)
                                                               28
                                                                                                                     -4-
                                                                    Case 2:20-cv-02340-APG-VCF Document 14 Filed 02/24/21 Page 5 of 6



                                                                1                                                          SIDLEY AUSTIN LLP
                                                                          Timothy Brown                                    One South Dearborn Street
                                                                2         THE BROWN LAW FIRM, P.C.                         Chicago, Illinois 60603
                                                                          240 Townsend Square                              Tel. 312.853.7000
                                                                3         Oyster Bay, NY 11771                             Fax. 312.853.7036
                                                                          Tel. 516.922.5427                                Email: wcarlson@sidley.com
                                                                4         Fax. 516.344.6204                                        lawrence.fogel@sidley.com
                                                                          Email: tbrown@thebrownlawfirm.net                        mclarke@sidley.com
                                                                5
                                                                           Attorneys for Plaintiff                         Attorneys for Defendants
                                                                6

                                                                7

                                                                8

                                                                9

                                                               10
                                                                                                            ORDERED
                                                               11

                                                               12
                      3883 Howard Hughes Parkway, Suite 1100




                                                                    I hereby grant this stipulation and stay this case. The parties shall file a status report by
Snell &L.L.P.Wilmer




                                                               13
                             Las Vegas, Nevada 89169




                                                                    October 31, 2021, and every six months thereafter until this stay is lifted.
                                  LAW OFFICES


                                   702.784.5200




                                                               14

                                                               15   IT IS SO ORDERED:

                                                               16           February 24, 2021
                                                                    Dated:__________________
                                                               17
                                                                                                                        ________________________
                                                               18                                                       ANDREW P. GORDON
                                                                                                                        UNITED STATES DISTRICT JUDGE
                                                               19

                                                               20

                                                               21

                                                               22

                                                               23

                                                               24

                                                               25

                                                               26

                                                               27

                                                               28
                                                                                                                 -5-
                                                                    Case 2:20-cv-02340-APG-VCF Document 14 Filed 02/24/21 Page 6 of 6



                                                                1                                    CERTIFICATE OF SERVICE
                                                                2             I hereby certify that on February 23, 2021, I electronically transmitted the foregoing
                                                                3   document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a Notice of
                                                                4   Electronic Filing to all counsel in this matter; all counsel being registered to receive Electronic
                                                                5   Filing.
                                                                6
                                                                                                                        /s/ Lyndsey Luxford
                                                                7                                                       An employee of Snell & Wilmer L.L.P.

                                                                8

                                                                9

                                                               10

                                                               11

                                                               12
                      3883 Howard Hughes Parkway, Suite 1100
Snell &L.L.P.Wilmer




                                                               13
                             Las Vegas, Nevada 89169
                                  LAW OFFICES


                                   702.784.5200




                                                               14

                                                               15

                                                               16

                                                               17
                                                                    4827-9610-9789.1

                                                               18

                                                               19

                                                               20

                                                               21

                                                               22

                                                               23

                                                               24

                                                               25

                                                               26

                                                               27

                                                               28
                                                                                                                  -6-
